Title: To John Adams from John Quincy Adams, 10 February 1796
From: Adams, John Quincy
To: Adams, John


N.17
My Dear Sir.
London February 10. 1796

Mr: Hall arrived a few days ago, and delivered to me a few days ago your favours of Novr: 17. and Decr: 12. The first acknowledges the receipt of my N. 11. July 27. But I feel somewhat concerned lest my next number to that, written very soon after it may have miscarried, as it should regularly have reached you before the date of your last.
Mr. Randolph’s pamphlet had arrived before Mr. Hall, but I had seen only some extracts from it which were and yet are dealt out in some of the daily papers here. I think he rolls the stone of Sisyphus with a more impetuous recoil than I ever witnessed before. I confess I should never have thought that even the deliverence of guilt could publish such a production, and imagine it would injure the reputation of the President, or defend that of the writer.—In my last numbered Letter to you, I mentioned an opinion that the party in France would perhaps return to the courting system, and I am almost tempted to believe that they advised this publication by way of atonement. For it seems to me impossible that the production should have been given to the world but by the agency of a person inveterate even to rancour against Mr: Randolph, and disposed to raise the character of the President, higher if possible than its former elevation.
But the publication to the world of confidential opinions and sentiments entertained by the President with respect to the European parties and Governments, will produce in a degree the effect for which they were it was calculated. They will produce some mischief. The sensation here upon seeing a proclamation to all the world that the President has been inimical to England and the friend of the french cause, is very perceptible and very strong. It will not only corroborate and confirm that deep rooted malignity towards us which governs the cabinet but it alienates and irritates the part of the Nation who are well disposed towards us.
They have however so much at present upon their hands that they will not quarrel with us. But no small use will be made of this pamphlet, by the Ministers of this Country. I have reason to suppose that it has given them great satisfaction: for their purposes concur so thoroughly with those of Mr: Randolph that they seize with delight every thing that contributes to promote them. It is one of those singularities which seem reserved exclusively for the complication of political intrigues, that the views of our french party and those of the Hawkesbury enclave here are exactly the same, and accordingly they are continually playing into each other’s hands. They wish to perpetuate the variances between the United States and Britain, and ardently catch at every thing that has a tendency to that end.
Upon this subject I think it necessary to give you my opinion explicitly. The cabinet here have of late affected a great regard for the Government of the United States. In this particular too they have coincided with our most virulent anarchists, and have taken all possible pains to countenance and give credit to their assertions that the American administration were upon terms of great harmony with that of Britain. The truth is that the American Government and those who are at the head of its administration have not upon Earth more rancorous enemies than the springs which move the Executive machine of this Country. They know perfectly well that the strength as well as the prosperity of the United States depend upon the efficiency of the Government, and above all things they dread the proof which any continued course of tranquility would afford that it is a good practical Government. In short every one of their feelings individual and national is hostile to us, and the policy of Vergennes & Montmorin to prevent our acquiring a consistency, which would make us really formidable is here envenomed by the recollection of former defeat and disappointment.
Between the United States and Great-Britain no cordiality can exist. I do not think it is on our part to be desired. But Peace may, and I hope will continue, notwithstanding all the conspiracies that have been formed against it in America and in Europe.
Before this time I presume you will have received my letters since I left the Hague which will shew that I did not flinch on the subject of my orders to come here and . The result of my coming has hitherto been even more unpleasant personally speaking than I had anticipated; but I have made no sacrifice of my duty or of my Country’s Interests: my conduct here has been fully detailed in my dispatches. If it shall meet the approbation of the Government all my wishes will be satisfied: but most assuredly it will not suit the views of any partizans either of France or Britain. I never can and never will deviate from my own sense of duty to please either
But since the return of Mr: Pinckney I have had nothing to do here, though my orders do not permit me to return to Holland, without waiting for further instructions. I have hitherto been tolerably patient; but can hardly answer how much longer I shall be so.
I enclose the newspapers and remain in all duty & affection your Son

John Q. Adams